DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 01/05/2022. In the paper of 01/05/2022, Applicant amended claims 30-31 and 35 and added new claim 36. Claims 1-4, 7, 19-20, 23-29 and 33 remain withdrawn.

Status of the claims
Claims 30-32 and 34-36 are currently under examination. 

Response to Arguments
Withdrawn Rejections
The rejection of claims 30-32 and 34-35 under 35 U.S.C. 101 is withdrawn in view of the new claim amendments made to claim 30. The treatment step added to claim 30 is a particular treatment that integrates the natural correlation between the expression of SH2B3 and responsiveness to treatment with CD133+ bone marrow stem cells into a practical application of this correlation.
The rejection of claims 30-32 and 34-35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of claim amendments. However, (a) new rejection(s) below were necessitated by the new claim amendments.
The rejection of claims 30-32 and 34-35 under 35 U.S.C. 103 as being unpatentable over Flister et al. (2015, Circulation: Cardiovascular Genetics, 8(2), pp.294-304) in view of Ahlenius et al., (2012, Journal of Neuroscience, 32(15), pp.5151-5164), Kwon et al. (2009, Circ. Res., 104 (8): 969-977), Stamm et al. (2007, Journal of thoracic and cardiovascular surgery 133 (3) (2007) 717–725), Klein et al. (2007, The heart surgery forum 10(1): pp. E66-69) is withdrawn in view of Applicant’s arguments which was found to be persuasive. Applicant argues that Kwon et al. do NOT establish an association of Lnk or 
The provisional rejection of claims 30-31 and 34 on the ground of nonstatutory double patenting as being unpatentable over claims 3-17 of copending Application No. 16/631,756 is withdrawn in view of claim amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-32 and 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 30 recites the limitation “iii. classifying the subject as a responder if the SH2B3 gene expression in the tissue is low or a non-responder if the SH2B3 gene expression in the tissue is high”. This limitation is indefinite as it contains the relative terms “high” and “low” is indefinite. The term “high”  or “low” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 31-32 and 34-36 are further rejected as they depend from claim 30.
Claim 35 recites the limitation “the SH2B3 gene expression in the tissue is low or high”. The relative terms “high” and “low” as recited in claim 25 render the claim indefinite. The term “high”  or “low” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 32 is indefinite as it recites a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 30 recites a narrow range limitation. Specifically, claim 30, step (iii) is directed to a step of classifying a subject as a responder or non-responder to autologous intramyocardial CD133+ purified bone marrow stem cell transplantation. 
In contrast, claim 32 recites a broad recitation, classifying a subject as a responder or non-responder to bone marrow stem cell transplantation. 
Claim 32 is indefinite as it is not clear whether the claim intends to classify a subject as responder or non-responder to the specific type of bone marrow stem cell transplantation as recited by claim 30; or whether claim 32 intends to broaden the scope of bone marrow stem transplantation beyond the instant autologous myocardial CD133+ purified type of claim 30. 
Also, it is not clear whether claim 32 intends SH2B3 gene expression as a marker for response of other type e.g. non CD133+ bone marrow stem transplantation. It is not known which additional types bone marrow stem cell transplantation are encompassed by the broad range limitation of claim 32.
Applicant is reminded that claim(s) are considered indefinite when there is a question or doubt as to whether the feature introduced by narrower language is merely exemplary and therefore not required, or (b) or is a required feature of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 32 depends from claim 30 and because claim 30 already recite in the preamble “a subject which is responder to autologous intramyocardial CD133+ purified bone marrow stem cell transplantation” and also in claim 30, step (iii), the limitation of “classifying the subject as a responder”, claim 32 does NOT further limit claim 30. 

Conclusion
No claims are currently allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637